UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ADVANCED BATTERY TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Advanced Battery Technologies, Inc. 21 West 39th Street, Suite 2A New York, NY 10018 May 26, Dear Shareholders: It is my pleasure to invite you to the 2009 Annual Meeting of the Shareholders of Advanced Battery Technologies, Inc. The meeting will be held at 10:00a.m., Eastern Daylight Time, on Thursday, June 25, 2009, at New York’s Hotel Pennsylvania, 401 7th Avenue (at 33rd Street), New York, New York.In addition to the business to be transacted at the meeting, members of management will present information about the Company’s operations and will be available to respond to your questions. At our meeting, we will vote on proposals (1)to elect eleven directors, (2)to amend our Certificate of Incorporation to increase the number of authorized shares of common stock, (3)to approve the Advanced Battery Technologies, Inc. 2009 Equity Incentive Plan, and (4)to transact such other business as may properly come before the meeting. The accompanying Notice of Annual Meeting of Shareholders and proxy statement contain information that you should consider when you vote your shares. It is important that you vote your shares whether or not you plan to attend the meeting. Please complete, sign, date and return the enclosed proxy card in the accompanying envelope as soon as possible. If you plan to attend the meeting and wish to vote in person, you may revoke your proxy and vote in person at that time. I look forward to seeing you at the meeting. On behalf of the management and directors of Advanced Battery Technologies, Inc., I want to thank you for your continued support and confidence. Sincerely, /s/ Zhiguo Fu Zhiguo Fu Chairman of the Board, Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on June 25, 2009 The proxy statement and Annual Report on Form 10-K are available at www.cstproxy.com/abat/2009 Advanced Battery Technologies, Inc. 21 West 39th Street, Suite 2A New York, NY 10018 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 25, 2009 Notice is hereby given that the Annual Meeting of the Shareholders (the “Annual Meeting”) of Advanced Battery Technologies, Inc., a Delaware corporation (the “Company”), will be held at New York’s Hotel Pennsylvania, 401 7th Avenue (at 33rd Streeet), New York, New York on Thursday, June 25, 2009, at 10:00a.m., Eastern Daylight Time, for the following purposes: 1. To vote for the election of a board of eleven directors; 2. To approve an amendment to the Certificate of Incorporation to increase the number of shares of common stock authorized for issuance; 3. To approve the Advanced Battery Technologies, Inc. 2009 Equity Incentive Plan; 4. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. The record date for determining shareholders entitled to receive notice of and to vote at the Annual Meeting is June25, 2009. You are urged to read carefully the attached Proxy Statement for additional information concerning the matters to be considered at the Annual Meeting. If you do not expect to be present in person at the Annual Meeting, please complete, sign and date the enclosed proxy and return it promptly in the enclosed postage-paid envelope that has been provided for your convenience. The prompt return of proxies will help ensure the presence of a quorum and save the Company the expense of further solicitation. You are cordially invited and encouraged to attend the Annual Meeting in person. /s/Yuhsia Lai Yuhsia Lai Secretary New York, New York May 26, IMPORTANT WHETHER OR NOT YOU EXPECT TO BE PRESENT AT THE ANNUAL MEETING, PLEASE SUBMIT YOUR PROXY AS SOON AS POSSIBLE. IF YOU DO ATTEND THE ANNUAL MEETING, YOU MAYREVOKE YOUR PROXY AND VOTE IN PERSON. TABLE OF CONTENTS Page Proxy Statement Solicitation of Proxies 1 Voting Securities and Record Date 2 Quorum; Voting 2 Attending the Annual Meeting 2 Proposal 1: Election of Directors 3 Corporate Governance, the Board, Board Committees and Meetings 4 Shareholder Communications to the Board of Directors 7 Compensation Committee Interlocks and Insider Participation 7 Director Compensation 7 Security Ownership of Certain Beneficial Owners and Management 8 Executive Officers 8 Report of the Compensation Committee 9 Compensation Discussion and Analysis 9 Executive Compensation 11 Outstanding Equity Awards at Fiscal Year-End 2008 12 Equity Compensation Plan Information 12 Certain Relationships - Related Person Transactions 12 Report of the Audit Committee 13 Audit and Other Fees Paid to Our Registered Public Accounting Firms 14 Proposal 2: Approval of an amendment to the Certificate of Incorporation to increase the number of authorized shares of Common Stock 15 Proposal 3: Approval of the Advanced Battery Technologies, Inc. 2009 Equity Incentive Plan 16 Shareholder Proposals 19 Section16(a)Beneficial Ownership Reporting Compliance 20 Other Matters 20 Householding of Materials 20 Appendix A: Advanced Battery Technologies, Inc. 2009 Equity Incentive Plan A-1 ADVANCED BATTERY TECHNOLOGIES, INC. 21 West 39th Street, Suite 2A New York, NY 10018 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS June 25, 2009 SOLICITATION OF PROXIES The accompanying proxy is solicited by the Board of Directors of Advanced Battery Technologies, Inc. (the “Company”) for use at its Annual Meeting of Shareholders (the “Annual Meeting”) to be held at New York’s Pennsylvania Hotel, 401 7th Avenue (at 33rd Street), New York, New York on Thursday, June 25, 2009, at 10:00 a.m., Eastern Daylight Time, and at any adjournment thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders. A proxy may be revoked by filing a written notice of revocation or an executed proxy bearing a later date with the Secretary of our Company any time before exercise of the proxy or by attending the Annual Meeting and voting in person. The proxy statements and form of proxy cards are to be distributed to shareholders on or about May 26, If you complete and submit your proxy, the persons named as proxies will vote the shares represented by your proxy in accordance with your instructions. If you submit a proxy card but do not fill out the voting instructions on the proxy card, the persons named as proxies will vote the shares represented by your proxy as follows: · FOR the election of the eleven Director nominees as set forth in Proposal 1. · FOR the proposal to approve an amendment to the Certificate of Incorporation to increase the number of authorized common shares as set forth in Proposal 2. · FOR the proposal to approve the Advanced Battery Technologies, Inc. 2009 Equity Incentive Plan as set forth in Proposal 3. In addition, if other matters are properly presented for voting at the Annual Meeting, the persons named as proxies will vote on such matters in accordance with their judgment. We have not received notice of other matters that may properly be presented for voting at the Annual Meeting. Your vote is important.
